         Case 2:21-cv-00986-KJM-KJN Document 9 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GABRIEL J. BRADWAY,                              No. 2:21-cv-0986 KJM KJN P
12                        Petitioner,
13             v.                                         ORDER
14       ROBERT BURTON,
15                        Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On July 20, 2021, the undersigned recommended that this

19   action be dismissed based on petitioner’s failure to file an in forma pauperis application or pay

20   the court’s $5.00 filing fee. Petitioner filed objections, claiming that on June 14, 2021, he

21   submitted a trust account withdrawal order to the CHCF trust office to process, and provided a

22   copy of his completed form. 1 (ECF No. 8 at 7.)

23            However, court records do not reflect receipt of the filing fee. Moreover, the document

24   provided by petitioner does not confirm that the trust office received the request, or that the

25   amount was deducted from his trust account. In addition, petitioner has since transferred to

26   1
        Plaintiff also provided copies of the court’s order and findings and recommendations. (ECF
27   No. 8 at 5-6; 8-10.) The court retains copies of all documents issued by the court, as well as those
     filed by the parties. Therefore, plaintiff is not required to provide copies of court orders with any
28   court filing.
                                                          1
      Case 2:21-cv-00986-KJM-KJN Document 9 Filed 09/13/21 Page 2 of 2


 1   Valley State Prison. Therefore, petitioner is granted an additional thirty days in which to file a

 2   request to proceed in forma pauperis, pay the court’s filing fee, or submit a copy of his inmate

 3   trust account reflecting that payment was issued for the $5.00 filing fee. Petitioner is cautioned

 4   that this action cannot proceed until he either pays the filing fee (or demonstrates that the filing

 5   fee was paid), or files a request to proceed in forma pauperis.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. The findings and recommendations filed July 20, 2021, are vacated; and

 8             2. Petitioner is granted thirty days in which to submit an application to proceed in forma

 9   pauperis, pay the court’s filing fee, or demonstrate that the filing fee was deducted from his

10   inmate trust account. Failure to comply with this order will result in a recommendation that this

11   action be dismissed.

12   Dated: September 13, 2021

13

14
     /brad0986.vac
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
